Citation Nr: 1751539	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine disability, to include degenerative joint disease of L5-S1, status post laminectomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from May 1969 to August 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In this decision, the Veteran's service-connected lumbar spine disability was increased from noncompensable to 20 percent disabling, effective August 29, 2006, the date of claim.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2008. 

This case was most recently before the Board in April 2016, when the Board remanded the issue for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this claim in April 2016 for, in pertinent part, a VA examination to be obtained.  A VA examination was obtained in June 2016.  At the time of examination, the examiner noted that the Veteran did not demonstrate other neurological abnormalities, to include bowel or bladder problems, nor did the Veteran report these symptoms.  However, subsequent to the aforementioned examination, the Veteran reported bladder incontinence in October and November 2017 during the course of treatment for his service-connected lumbar spine disability.  
Thus, given the Veteran's reported history, he must be further evaluated in order to determine if he has any bladder impairment associated with his lumbar spine disability.  See Voiding Dysfunction under 38 C.F.R. § 4.115a (2017).    

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then the AOJ should afford the Veteran a VA examination to determine the current degree of severity of his service-connected lumbar spine disability, and any associated neurological impairment, to include bladder incontinence.  All pertinent evidence should be made available to and reviewed by the examiner. Any indicated studies should be performed.

The AOJ should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The AOJ should also undertake any additional development deemed necessary.
4.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




